Citation Nr: 0104158	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for scar and arthritis 
residuals of a right knee injury, currently rated at 10 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from March 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  The right knee scar, service-connected residual of a 
right knee injury, is well-healed and asymptomatic.

3.  The right knee arthritis, service-connected residual of a 
right knee injury, is manifested by limitation of active 
flexion to 118 degrees, and a subjective complaint of pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable separate rating for the 
service-connected right knee scar, residual of a right knee 
injury, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, Diagnostic Codes 
7803-7805 (2000).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected right knee arthritis, residual of a right 
knee injury, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 
2096 (2000).  In this case, the record contains a January 
1999 VA examination report, which reviews the veteran's 
medical history and records, in detail, pertinent clinical 
findings.  The examination report is thorough and complete.  
Additionally, during the pendency of his appeal, the veteran 
stated that he had not received treatment for symptoms 
associated with his right knee disability.  VA treatment 
reports dated from 1997 to 1998 reference unrelated 
disorders.  Given the foregoing, the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim and no additional development is 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

When ascertaining disability evaluations all potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2000) which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  

The Board has reviewed all the evidence of record pertaining 
to the history of the veteran's right knee disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical history and findings pertaining to the disability.

The schedule of ratings provides that slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation and moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The symptomatic removal of semilunar cartilage warrants a 10 
percent evaluation, and dislocated semilunar cartilage, with 
frequent episodes of "locking," pain and effusion of the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259 (2000).

The schedule of ratings also provides that flexion of the leg 
limited to 60 degrees warrants a zero percent rating, flexion 
of the leg limited to 45 degrees warrants a 10 percent 
rating, and flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Extension limited 5 degrees warrants a zero evaluation, 
extension limited to 10 degrees warrants a 10 percent 
evaluation, and extension limited to 15 degrees warrants a 20 
percent evaluation.  Higher evaluations are warranted for 
greater limitation of extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

A claimant who has arthritis and instability of the knee may 
be rated separately under diagnostic codes 5003-5010 and 
diagnostic code 5257 based on additional disability.  For a 
knee disorder already rated under diagnostic code 5257, a 
claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
diagnostic code 5260 or 5261.  Hence, if a claimant has a 
disability rating under diagnostic code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
diagnostic code 5003 or 5010.  Similarly, if a claimant has a 
disability rating under diagnostic code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under diagnostic code 5257.  See VA 
O.G.C. Prec. Op. 9-98 (August 14, 1998); VA O.G.C. Prec. Op. 
23-97 (July 1, 1997).  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint. 38 C.F.R. § 4.45(f) 
(2000).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Historically, service connection was established for a 
lacerating wound scar of the right leg by a rating decision 
in December 1946.  A noncompensable evaluation was assigned 
effective the day following the veteran's separation from 
active military service.  A Board decision in May 1973 
continued the noncompensable evaluation.  By a rating 
decision in March 1988, the service-connected disability was 
expanded to include hypertrophic spurring, along with the 
lacerating wound scar.  A combined increased 10 percent 
rating was assigned effective from February 1987.  The 10 
percent rating has been continued to date.  In November 1998 
the RO received the veteran's reopened claim for an increased 
rating.  As such, the rating period for consideration on 
appeal is from November 1997, one year prior to the date of 
receipt of the reopened increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2000).

VA medical reports dated from 1997 to 1998 are devoid of any 
adverse complaints of, or objective findings associated with, 
the right knee, and VA examination in January 1999 does not 
establish that the veteran's clinical picture more nearly 
approximates that required for an increased rating.  On 
physical examination, active flexion was to 118 degrees with 
passive flexion to 125 degrees.  Extension was to zero 
degrees.  The Board acknowledges the veteran's assertions of 
walking with a limp and having knee pain when walking.  
However, on recent examination the examiner reported that the 
veteran walked with a normal gait on his toes and heels, and 
was able to hop and squat without an assistive device.  
Additionally, during the interview, the veteran denied having 
any weakness, swelling, red hot joints, giving way, locking, 
or fatigability.  No evidence of additional functional 
impairment due to pain is present.  Thus, an increased rating 
based on limitation of motion pursuant to DeLuca is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  Hence, clinical findings do 
not reflect that the veteran's limitation of motion of the 
right knee meets the criteria required for a compensable 
rating.  38 C.F.R. § 4.71a, Plate II, Diagnostic Codes 5260, 
5261.  In such instance, as noted above, a 10 percent 
evaluation is for assignment for this major joint.  38 C.F.R. 
§ 4.45(f) (2000).  

Further, although crepitus and tenderness at the patella 
region on compression was detected, there was no deformity or 
varus or valgus instability.  Anterior and posterior 
Drawer's, and Lachman's signs were negative as well.  No 
evidence of recurrent subluxation or lateral instability was 
demonstrated.  Thus, the criteria for a separate compensable 
rating under diagnostic code 5257 are not met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Finally, even though x-ray 
studies revealed moderate degenerative changes of the right 
knee that had progressed since 1988, no evidence of a 
dislocated semilunar cartilage was shown.  An increased 
rating in this regard is not warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Finally, it is noted that a separate compensable rating for 
the veteran's scar of the right knee is not warranted.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  The schedule for 
ratings provides that other scars shall be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  It also provides that a 10 
percent rating is warranted for scars that are superficial, 
poorly nourished with repeated ulceration or superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  Here, the veteran's 
scar, measuring 5.5-centimeters and located vertically at the 
lateral portion of the knee, is well healed, nontender, and 
without adhesion or swelling.  Although the veteran complains 
of pain of the scar, no objective evidence of repeated 
ulceration or superficial, tenderness or pain is present.  38 
C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7803, 7804.  
Thus, a rating in this regard is not warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  The appeal 
is denied.


ORDER

Entitlement to a compensable separate rating for a right knee 
scar, service-connected residual of a right knee injury, is 
denied

Entitlement to a rating in excess of 10 percent for right 
knee arthritis, service-connected residual of a right knee 
injury, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

